Warren E. Burger: We will resume argument in Gibson against Berryhill. Mr. Billups, you may continue.
Richard A. Billups, Jr.: Thank you sir and Mr. Chief Justice and may it please the Court. The last question being discussed with one of supersedeas when the time run out and not continuing to believe with the point but on the other hand in the three-judge tribunal or three-judge trial court under said paragraph 2 and 3, it states supersedeases within the power of the court without statutory authority therefore and appeal from a judgment where -- when no statute requires supersedeas bond to affect a suspension. It ordinarily suspends the judgment without such a bond. In addition it will be doubly sure because it was prior to that time of that decision, the board adopted regulation number one in which they said that no action would be taken pending an appeal. Now, I was trying to show an answer to the question of harassment that the six years between the time these charges and suits where filed resulted from no action on the part of the board. But it involved one case that went to the Supreme Court on the question of the sustaining of the motion to abate by lower court in the injunction case against Lee. And the Supreme Court held that -- and overruled the lower courts in their holding on the motion to abate and directed the court to proceed, and it did proceed and proceed to trial with a judgment and an injunction granted against Lee Optical from which they appeal in the House of $8.50 case, a companion case and that it involve the same questions. However in that case, the optometrist remained in the case along with the House of $8.50 Eyeglasses when in the Lee case, a motion to abate on their part of the optometrist was sustained by the court without assigning reasons therefore and the case proceeded to trial on the case against Lee. Then after these two -- and in the House of $8.50, an injunction was granted against both the House of $8.50 Eyeglasses and their employed optometrist from enjoining them from the unlawful practice of optometry. Following that, then, these charges which had been voluntarily held in abeyance by the court, this covered appeared of almost six years, and with the counsel for the Board stating to counsel for the defendants that they had no desire of whatsoever to run the optometrist involve out of Alabama that they where badly needed in Alabama. So badly is the shortage of optometrist in Alabama that Alabama has now established a school of optometry and Legislature made it the part of the medical complex at Birmingham, and 73, they will graduate their first class of optometrist. So, that then brings us up to the injunction suit filed in federal court which was filed between the time of the decisions, favorable decisions in the lower court granting injunctions which were appealed by Lee and House of $8.50. But following those favorable decisions, then these charges where set for hearing before the Board with due notice. At one prior time, they where agreed -- continued by agreement as shown by an exhibit in the record because of the possibility that by participating in the trial by the State Board it might cause them to become disqualified to hear the charges as a State Board, and it was agreed by counsel and reduced to writing and is in the record that that would not be true. However, no one -- no member of the State Board did participate in the charges, except Dr. Koch who is at that time President and soon went off of the Board after that and would not have been a member of the Board to hear these charges when this injunction suit was filed in federal court. Now, we have the Geiger case from Georgia which is almost an identical case to the case we have here, involving charges filed against a physician before the Board, alleging misconduct on his part. And in that case, an injunction suit was filed just as in this in the case and was heard. It was held in that case that the charges where penal in nature and the anti-injunction statute would apply and the case was dismissed. It came up to this Court and on March 29, 1971, the action was affirmed by this Court. Now, the -- in McCrory v. Wood in Mississippi, it has been held that these Sections of this Optometry Law involved here are constitutional, even though held unconstitutional by the trial court in the federal injunction suit. Now also in Alabama in the case of State v. Keel, it has been held that such charges pending before a State Board are penal in nature and by virtue of being penal in nature, then would be subject to the anti-injunction statute. Now, then that brings us up into the case of Mitchum from Florida which did not involve a professional case, but involved a bookstore and an injunction was filed and in that case, the -- charges were filed in state court against the bookstore under the obscenity law before they were tried, before they were heard, then an injunction suit was filed in federal court as in this case. Then upon a hearing, the three-judge trial court held that since this was a penal case pending a state court that the anti-injunction suit Section 2283 would apply and the case was dismissed. Then upon appeal here, this Honorable Court held that the exception under 1983 or that there was an exception to with 1983 to such a penal case as that. And based on that, this Honorable Court held that that exception applied to the case pending in Florida, and reversed the lower court and its ruling that had dismissed saying that the anti-injunction suit was absolute in its application. This Honorable Court reversed but at the same time in a concurrence, it was suggested that perhaps the lower court should give consideration to what could be accomplished in the state court, in the disposition of this matter.
Potter Stewart: Was the case that is now before us filed under 1983? Was this complaint in this three-judge court in this case filed under 1983?
Richard A. Billups, Jr.: Under both sir. The first cause of action was under the Civil Rights section. They filed a second cause of action bringing it under the anti-injunction suit.
Potter Stewart: Well then, what -- all that the Mitchum stands for I suppose is that the three-judge District Court in this case was not absolutely barred from issuing an injunction by 2283, is that right?
Richard A. Billups, Jr.: Well sir, as I read the three-judge trial court, they held that it was an absolute bar and --
Potter Stewart: No, in the present case?
Richard A. Billups, Jr.: Sir?
Potter Stewart: Not in the present case they issued an injunction, didn’t they?
Richard A. Billups, Jr.: Yes, sir.
Potter Stewart: Yes. So, they couldn’t have held it was an absolute bar?
Richard A. Billups, Jr.: Well, I thought you where mentioning --
Potter Stewart: No, I am talking about the present case.
Richard A. Billups, Jr.: Oh, oh, right, right. But, it -- they issued in injunction nevertheless in this case, the present case in joining the state that the Board from proceeding with a hearing on the charges.
Potter Stewart: And this case, this case that you are now arguing here was decided by the District Court before the Mitchum case was decided by this Court, wasn’t it?
Richard A. Billups, Jr.: Right.
Potter Stewart: No.
Richard A. Billups, Jr.: Right, right, right. Now, I would like in closing to say that in the case of McCrory v. Wood in Mississippi, as well as in some other states, sections for the Optometry Law such as 192 and 206 that are involved here are constitutional, and for what that might be worth and the consideration given this case by this Honorable Court that that is the situation. We sincerely trust that this Honorable Court will take cognizance of the extreme importance on all licensing boards of the decision rendered in this case because throughout the country, practically all licensing boards in the professional healthcare field have similar provisions as to appointment of members of the board and similar provisions as to membership in the association, and in general appeals from charges that are heard before the Board. So, I thank you and I appreciate the attention of the Court.
Warren E. Burger: Thank you --
Speaker: Mr. Billups, could I ask you a question?
Richard A. Billups, Jr.: Yes, sir.
Speaker: Do you feel that the Mitchum v. Foster is a case up here in your favor?
Richard A. Billups, Jr.: Well, it came up here.
Speaker: Do you think its authority that favors your side of the case?
Richard A. Billups, Jr.: Well, the Mitchum case -- I know the Bay Springs case or the Florida case was in our favor when it came up here. And yes sir, and the Mitchum case was in our favor when it came up here. But when it went back, this Court held that the exception of the Civil Rights Act, the general exception to the anti-injunction suit applied, and they reversed the dismissal that the -- that thereto for have been made, if I am not --
Speaker: Well, you state in your brief that the -- you feel that Mitchum against Foster as here decided is persuasive in the case at bar in favor of the appellants. Now, I wonder if you really feel this way. Could I ask whether you rely primarily on the abstention doctrine of Younger v. Harris or on the anti-injunction statute?
Richard A. Billups, Jr.: Well Sir, there had been so many things happened to this lawsuit and so many decisions rendered between now and then in all Younger being the first one that I would just hesitate to say sir, except that I -- we treated with it in our brief as sincerely as we possibly could of the cases that where decided up until that time.
Speaker: Well, I didn’t remember that you cited Younger v. Harris and I was curious. You cited Samuels v. Mackell in the accompanying case.
Richard A. Billups, Jr.: And in --
Speaker: But the proposition of the -- for the proposition that the Court fit in that issue and injunction in this case.
Richard A. Billups, Jr.: Right. But in our briefs of making up to pleadings, we did cite Younger, which had just come out.
Speaker: But you did not cite Samuels v. Mackell, the main ingredient in this case.
Richard A. Billups, Jr.: Thank you so much.
Warren E. Burger: Thank you Mr. Billups. Mr. Cole?
Harry F. Cole: Mr. Chief Justice and may it please the Court. The position of the appellees in this case is and I think that possibly to focus upon the issues which duly present here. I might make this statement at outset, and that is that in our view in the study of the District Court’s opinion, the three-judge District Court held nothing unconstitutional. No statute was held unconstitutional. The only effect of the courts decision and opinion being to enjoin the enforcement of the statute holding that it was unconstitutional as applied to the plaintiff appellees in this case.
Speaker: So what’s the point if you are saying that?
Harry F. Cole: The point of my saying is, Your Honor, that I think we are going to get back to a regular 1983 case and the only question before this Court is whether or not the Federal District Court should have exercise equity jurisdiction to enjoin?
Speaker: And the anti-injunction statute just wouldn’t apply under Mitchum, I suppose?
Harry F. Cole: Right, sir.
Speaker: And so, you put up with Younger against Harris in terms of this matter?
Harry F. Cole: Well, yes sir. Yes, sir.
Speaker: And you have a pending -- you – the type of injunction was issued you have a pending administrative proceeding in the state court?
Harry F. Cole: Yes -- no, sir. No, sir before an administrative board to revoke the appellees licenses to practice.
Speaker: I said that it has been a pending administrative proceeding in the state, here in the state?
Harry F. Cole: Yes, sir.
Speaker: Which was subject to judicial review?
Harry F. Cole: Yes, sir, inadequate as we contended in the court below.
Speaker: Do you know whether that review would be in de novo or on the record?
Harry F. Cole: De novo.
Speaker: And there was an abstention right to it with the right to -- would there a be an interim or right to an injunction against your accreditation?
Harry F. Cole: No, sir. In our opinion the judgment, there was no absolute right supersedeas. Alabama case hold that supersedeas is not a matter of right and unless granted by statute must be directed to one of the circuit judges and if the circuit judge has authority to issue a writ of supersedeas at law --
Speaker: Well, had the Alabama courts categorize this standard proceeding as a penal proceeding?
Harry F. Cole: No, sir. The case was State v. Keel cited by the appellant involved the fact situation where the Department of Conservation had issued some regulation prohibiting trotline fishing in the river in Alabama. And the defendant was arrested for trotline fishing and they held that they could issue a warrant on this.
Speaker: So the question here is whether or not the federal court should withhold an injunction where there is pending a state -- that administrative proceeding subjected to these review.
Harry F. Cole: Yes, sir, but the facts here additionally, we contend and we thank the record as replete with examples of vast prejudice and disqualification on the part of the tribunal who where -- who what, which was to try these defendants, and that’s the basis we ask for the injunction in the first place.
Speaker: Have they had something up like harassment you mean?
Harry F. Cole: Dombrowski versus Pfister.
Speaker: Tell me, what about the administrative supersedeas, if that’s the right term?
Harry F. Cole: The administrative supersedeas, Your Honor, was nothing more than administrative grace in this instance. There had been no right to supersedeas after this action was filed. After the board members had refused to recuse themselves at our request, we filed a suit and asked if they be enjoined. After the suit was filed and while it was pending, then they past regulation number one which was the first regulation the Alabama State Board of Optometry had passed in some 40 years.
Speaker: Oh, well, even if you have not got the injunction, you did get from the three-judge court, would that adminis -- that regulation have been operative?
Harry F. Cole: No.
Speaker: Permit you to carry on --
Harry F. Cole: No, sir because I don’t think administrative board can pass a statute allowing supersedeas.
Speaker: Oh, I see. Well, I suppose I gather the statement and speculated. Some regulation said that they would not bother you pending judicial review?
Harry F. Cole: Yes, sir but the regulation could be revoked as easily as it was passed.
William H. Rehnquist: But at least, they would not pursue you if their own regulations said they would --
Harry F. Cole: Your Honor, they said they would and after this suit was filed.
William H. Rehnquist: Well, is there any reason we should disbelieve them?
Harry F. Cole: No, sir except if I may recite the history of this litigation and the background which we claim shows the disqualification on the part of the Board.
William H. Rehnquist: Yes, and would you mind tie that in when you do Mr. Cole the harassment concept.
Harry F. Cole: Yes, sir.
Byron R. White: Before you --
Harry F. Cole: Yes, sir.
Speaker: One other question in connection with procedure, was mandamus on the state side available to you?
Harry F. Cole: Mandamus was available on the state side to require that Board members to recuse themselves, yes.
Speaker: You did not pursue it?
Harry F. Cole: No, sir.
Speaker: Is there a reason why you didn’t?
Harry F. Cole: Yes, because we thought we had concurrent federal jurisdiction on the 1983.
Speaker: Well that means you preferred to go into the federal court?
Harry F. Cole: Yes.
Speaker: And then sometime when your argument, will you discuss the Geiger case which was cited by your opponent and not cited in your brief?
Harry F. Cole: Yes, I will just mention the Geiger case to get it behind this right now. This was the proceeding to revoke the license of a doctor in the State of Georgia, and that -- I forgot whether it was this Court or the District Court refused to issue an injunction because there was no allegation that he would be denied Due Process in the first instance, or that he could not avail himself of constitutional defense, and the defense of a single criminal action. In this case, we allege that they could not get Due Process in the first instance, and that we have been subjected to harassment. But it would be -- deprive the Fourteenth Amendment rights and for that reason, we invoked the equity jurisdiction of the federal courts under 1983.
Warren E. Burger: Let’s assume we accept your proposition that the composition of the Board was such that there was a denial of due process in the administrative proceeding.
Harry F. Cole: Yes, sir.
Warren E. Burger: Now, you have already told us if I heard you correctly that the judicial proceedings following the administrative action would be de novo?
Harry F. Cole: Yes, sir.
Warren E. Burger: Would -- are we to understand that you are claiming there would be a denial of due process and not de novo proceeding?
Harry F. Cole: Your Honor, the denial of due process we feel would be number one and either making us go before Board, which we think this Court will recognize -- just obviously disqualified, or pursuing a mandamus remedy. In the state court, it tried to require them to recuse themselves and also having some question about supersedeas during which time these people are deprived of the right to practice their profession, with the attempt of embarrassment and trouble that they might face by having been -- having --
Warren E. Burger: Would not the state court -- the state court that would be involved in the de novo review have the right to stay the administrative action?
Harry F. Cole: By injunction probably. Yes, sir.
Warren E. Burger: But you didn’t try that?
Harry F. Cole: No, sir. And I might add the state court which too which we would have to apply with the same one and then just enjoin the same optometrists are enjoined Lee Optical from employing the same optometrist. The decision are in which was later reversed and rendered by the Alabama Supreme Court.
Warren E. Burger: All of these ends up that Alabama was quite capable of taking care of this problem, wasn’t it?
Harry F. Cole: Well, if the state courts where in Dombrowski versus Pfister. Yes, sir. I mean, that is where we were. We were in the same position. We think as the defendants were in Dombrowski versus Pfister. Whether or not we could have defended this in the single action, of course, we think it is a question for the Court. If I may review the history and what the record was shown, the record is voluminous in its appeal with that. The appendix has some 400 or 500 pages of testimony in here from the state board members, that position were taken from each of them. The history of this litigation goes back to old 1956, the first that the two Alabama state statutes giving the board the authority to regulate the practice of optometry are Sections 206 and then addition there, some other section. One of the Sections says that nothing in this chapter shall be deemed to deny the right of a department store or some other business to operate in optometrical department. Assuming that it’s under the control of a licensed optometrist and that his name appears in any advertisement, there have been prosecution of several or one or two at least optometrist, under this Act holding that there where guilty of unprofessional conduct because their name had appeared in advertising. The Board prosecuted these people because they said that they violated the Code of Ethics of the Alabama Optometric Association. The Alabama Optometric Association has given the authority by the Legislature to admit members to practice and govern the practice of the profession within Alabama in code -- state code. The Alabama Optometric Association also nominates the members of the Alabama State Board and board members must come from the association. Also, in the record or in the rules of the Alabama Optometric Association is a provision which says that any optometrist who is employed by anybody other than a licensed optometrist cannot join the association. So that optometrist who are employed by corporations or optical dispensaries are excluded from membership and the organization govern the practice of their profession. Now, the association and the state board had admittedly these stipulated Mr. Billups stated in his statement had been engaged for many years and had been interested in eliminating what they refer to as corporate practice of optometry in the State of Alabama and other states. That is that the practice by which an optometrist maybe employed by an optical dispensary. In Alabama, I think the record shows that there are a hundred members of the Alabama State Board of Optometry. There are 92 members of these non-corporation employed optometrist or non-members of the state board. There has been litigation --
Speaker: [Voice Overlap] the state association?
Harry F. Cole: Sir?
Speaker: You mean state board or state association?
Harry F. Cole: Well, Alabama State Optometrical Association and then the state board come from the association.
Speaker: I misunderstood you. You did not say the membership of the Board was 100?
Harry F. Cole: Oh, no, excuse me. I am sorry. I meant the association.
Speaker: Yes.
Harry F. Cole: The membership of the Board is five members.
Speaker: Yes.
Harry F. Cole: The litigation first begun in 1956 in the case of Alabama State Board v. Bush Jewelry, they attempted to entertain some license revocation action with optometrist because he had violated the Association’s Code of Ethics. The Alabama Supreme Court says you can’t take his license away from that because you can’t impose your Association’s Code of Ethics on a non-member of the association when he is actually pursuing the right given to him by statute. Later, the next case of the Alabama State Board v. Dr. McCrory who is one of the plaintiff appellees in this case was begun in 1961. They started the license revocation proceeding against McCrory alleging that he was guilty of unprofessional conduct because he has allowed his license to be used and had advertise the practice of his profession.
Warren E. Burger: I noticed, you used the term doctor. Does an optometrist have [Voice Overlap]?
Harry F. Cole: They referred to themselves as doctor, yes.
Warren E. Burger: Well, is that just a euphemism, colloquialism or are they allowed to do so by statute?
Harry F. Cole: There is nothing in the statute to allow them to do it. There is just a -- in fact the Alabama Supreme Court -- the last case, the Lee case, the deciding point of whether or not it was a learned profession and the court said that it was not. That it was a limited statutory profession. But in any rate, McCrory who was one of the plaintiff appellees in this case was there was an attempt to prosecution. The Alabama Supreme Court said that the state board did not have the authority to prosecute him or to revoke his license. That occurred in 1965. The basis of that holding was a provision of the Alabama Code which guaranteed him the right to advertise and also said that the department store could have an optometrical department. At that point, the advice of this Board, the present member of this board begins to become more evident. We think that their depositions and their testimony showed it very clearly. This state board Dr. Thomas S. Gibson who was Chairman of the Alabama State Board of Optometry was also Legislative Chairman of the Alabama State Optometric Association. Members of the Association were asked to contribute or assess, we do not know. Although, some Dr. Gibson himself contributed $500.00 and so did other members of the state board to what they referred to as a legislative fund to secure the repeal of Section 210 of the Optometry Act. This was a Section which gave corporations a specific right to employ optometrists. This Section was appealed in August, I believe, of 1965. Then in October of 1965, Dr. Thomas S. Gibson filed a sworn complaint in the Circuit Court of Montgomery County in behalf of the State Board of Optometry, all of the members of the state board where part as to this complaint. They alleged that all of these plaintiff appellees in this case were guilty of improper and unethical practice, and that they where employed by corporation contrary to the provisions of the law and ask that the court enjoin these optometrists from working for the corporation and the corporation from employing them. Later, as Mr. Billups said that the court let the individual optometrist out of the case on technicality. At the same time, the civil proceeding was filed. The Alabama State Optometric Association initiated charge before the state board. So at this point, you have a state board maintaining a civil action, claiming that these people are guilty of something, and at the same time, they are fixing the trial to revoke their license in a proceeding both by their apparent organization and Alabama State Board of Optometry. Their license revocation charges were held at advance over a period of six or seven years. During this time, the state court enjoined Lee from employing optometrist held that is was a learned profession and all sorts of thing. The Alabama Supreme Court reversed and summarily and rendered the case and that was the end of that. It said that there was nothing wrong with them employed optometrist. While this was pending in just a few weeks before the Alabama Supreme Court rendered its opinion, these appellees were again notified that license revocation charges where going to be brought and that they were going to be prosecuted for practicing optometry illegally because they were working for a corporation -- corporate practice. At this point, we had asked the Board to recuse itself, it had refused and we filed this action invoke in the provisions of 1983 to protect Fourteenth Amendment rights. Their allegations were in the evident showed that there had been between the State Board of Optometry and this Alabama Optometric Association are common defense fund whereby they have shared legal expense for the prosecution of these people. They had conferred at links between themselves as to the cause of the litigation action be handled and how corporate practice should be eliminated. There had been as I said contribution to legislative fund by members of the civil suit. The Board Chairman himself testified in his deposition that the State Board of Optometry felt compelled follow the mandates and dictates of the Alabama Optometric Society and determining what to do and how to handle these things. We feel that basically, the case presents a perfect illustration of vast prejudice and disqualification upon the trial of fact who are ultimately to sit in judgment upon these optometrists as to whether they should be able to practice their profession. As to the rights of supersedeas and irreparable injury, we think that it goes without saying the quote from what -- one of the district judges said in source of Florida case, I forgot what is -- had absolutely nothing to lose, except their livelihood and the right to practice that --
Speaker: What should the District Court to say or do about Younger against Harris are same as --
Harry F. Cole: The District Court considered Younger versus Harris and said that they recognized the doctrine of abstention, but said that in cases of harassment and where there was obvious bias and disqualification and the person could not received due process in the first instance that federal equity jurisdiction should be invoke and enjoin this Board from prosecuting these appellees.
Speaker: So, I gather then the District Court equated the bias.
Harry F. Cole: Yes, sir.
Speaker: That he found -- you had --
Harry F. Cole: Yes, sir. The District Court --
Speaker: He found that that way was to be equated with her aspect?
Harry F. Cole: That’s only thing --
Speaker: The point is Mr. Cole, are you familiar with our recent decision last November in Ward versus Monroeville?
Harry F. Cole: No, sir. I don’t believe I am.
Speaker: Well, that was a case that involved allegations of bias by local magistrate, in which it was contended that -- it was no constitutional deprivation since there was a trial de novo when Ohio Court of County please. And we have in that case that -- or in any event may the states trial court procedure within constitutionally acceptable simply because the state eventually offers defendant an impartial adjudication. Petitioner is entitled to a neutral and detached judge in the first instance. I suppose that supports you?
Harry F. Cole: Yes, sir that supports me and that is exactly the position that we feel --
Speaker: Or that goes to your underlying constitutional claim?
Harry F. Cole: Yes, sir.
Speaker: It does not go really to the question of whether or not the District Court had -- should have enjoined the state proceedings, does it?
Harry F. Cole: Yes, sir. I think it does.
Speaker: Because of the -- if you are right on the constitutional claim, you can make that claim in the state proceedings as it was done in Ward against Monroeville. As I remember that came right up here directly from the Supreme Court of Ohio?
Harry F. Cole: Yes, sir. I am not familiar with Ward case Your Honor, but it is my understanding from this Court’s previous holdings that if the defendant could not be afforded due process in the first instance and that was sufficient to -- before the court.
Speaker: And what holdings are you talking about?
Harry F. Cole: Sir?
Speaker: What --
Harry F. Cole: Dombrowski.
Speaker: Of course, there was no pending proceeding in Dombrowski, was it?
Harry F. Cole: Well, it was to enjoin I think --
Speaker: There is no pending proceeding, let us make clear in Dombrowski. Did the District Court in the present case rest any part of its willingness to go ahead and enjoin the state proceedings on the ground that they where not criminal proceedings, but rather were civil administrative proceedings?
Harry F. Cole: They mentioned the fact that in Younger that it was not made clear whether or not they would apply to civil proceedings. But, --
Speaker: That’s all --
Harry F. Cole: That’s all.
Speaker: -- they went no further --
Harry F. Cole: That’s right. Yes, sir. In fact, the only real finding made by the District Court in this case was that we could not get due process, and that there was bias and irreparable injury threat that the injunction should issue. And that the decision had to be based upon the unconstitutional application of the statute as to the defendant as opposed to the finding of constitution --
Speaker: Let’s assume that the administrative proceeding had been completed and there had been an adverse decision to your clients, and you had appealed.
Harry F. Cole: Yes, sir.
Speaker: You had started the judicial proceeding in the state courts.
Harry F. Cole: Yes, sir.
Speaker: And then, you went to the federal court?
Harry F. Cole: I do not know how I could have gone federal court, Your Honor.
Speaker: Well, you just go file a complaint, and ask of the --
Harry F. Cole: Oh, I guess, as I see moving from administrative to judicial injunction. You mean a pending state action?
Speaker: Well, there was a pending state action, and then, you go to the federal court and you are tired of the state proceedings. You think you can get better justice in the federal court. So, you go to the federal court and ask for an injunction against the enforcement of the administrative judgment.
Harry F. Cole: Are you asking me, do I think that we have could have?
Speaker: Yes.
Harry F. Cole: Well, yes, sir. I think that we could have. I think that --
Speaker: You mean that in holding aside from Younger or --
Harry F. Cole: I think we could ask for as I understand -- only if you could ask for anything, I guess. But, I do not think it would have been very well advised to start for a lawyer to start proceeding in one court and then decide to switch horses and go to the other.
Speaker: Certainly, what Younger -- certainly what Younger perceives to litigate?
Harry F. Cole: Yes, sir. My idea and my theory is that that courts have concurrent equity jurisdiction and as you say in Ex parte Young in one of these cases where you have a federal right with the Congress has said, let’s give them protection, that you ought to give them protection, the only thing that keeps you from it is a doctrine of abstention or just considering our federalism as you mentioned in the Younger case. And if the facts override, that measures which normally would indicate to you to restrain something and go as you go follow, that’s our theory.
William H. Rehnquist: Mr. Cole, supposing following Justice White’s example a little further that you have taken a judicial review on the Alabama court of an adverse administrative decision and pursue that through the Alabama courts and then lost on that so that the fine -- administrative finding against you was sustained. Do you think you have been gone into the federal District Court and sought an injunction?
Harry F. Cole: No. I think it would have been res judicata.
Speaker: You could have not saved your federal constitutional claims for a federal court?
Harry F. Cole: Possibly for this Court, I think if we --
Speaker: Well, maybe for this Court but not for independent action.
Harry F. Cole: I do not believe we could, no, sir.
Speaker: Tell me Mr. Cole, is there an expressed finding equating this bias of the Board with harassment in Judge Brown’s opinion because as I come to it. It’s at (a) (5) of the jurisdictional statement. On the other hand, federal courts who enjoin state proceedings even in criminal cases protect federal rights where irreparable injury is threatened or prevent continue the harassment, that’s in (a) (5) and then follows recital, I gather of fact-findings. Is that it?
Harry F. Cole: That’s basically on the reference, Your Honor.
Speaker: (a) 5 and 6?
Harry F. Cole: Yes, sir. Any questions, Your Honor? I might add that our theory in -- was irreparable injury as far as the damage to these people, that is the basis for the injunctive relief because and I think --
Speaker: So, I gather that your ideas, even if Younger is to be applicable to pending civil or pending administrative state proceedings, this comes within the exception anyway for harassment.
Harry F. Cole: Yes, sir. I mean our theory just pure and simply where there is a criminal or civil proceeding that we are entitled a 1983 protection of the violation of Fourteenth Amendment rights, and that you have all of the elements to support equitable jurisdiction in the federal courts to protect them. Thank you.
Warren E. Burger: Would it be appropriate to infer from your statement about the other case that was decided by the Supreme Court of Alabama after an injunction was entered against some of these optometrists that you have got to relief that you are now seeking in the Alabama Supreme Court?
Harry F. Cole: Yes.
Warren E. Burger: Enjoin of the scope of that holding, I am not familiar with it of course.
Harry F. Cole: That holding would not have been per se applicable in this instance. I mean to these defendants in this case, other than establishing --
Warren E. Burger: Oh, but just established rules of law that would have given you the relief --
Harry F. Cole: Yes, it is establishes rules of law that says that these appellees are not guilty of what they have been charged within these proceedings.
Warren E. Burger: Well, it’s a practical matter then than laying aside where there has any relevance here. It is a practical matter, you might have got your relief a lot sooner than 1973, and if you stated in the Alabama courts, is that true?
Harry F. Cole: No, Sir. It took us two years to get that. So, I mean there --
Warren E. Burger: (Voice overlap) from 1956 --
Harry F. Cole: Sir?
Warren E. Burger: You started in 1956?
Harry F. Cole: No, we did not start. Now, that was another prosecution back in 1956. I cited those cases to just show the evidence of harassment that has -- that we alleged in our brief. And I might mention one other thing. I think that the trial court found evidence of pecuniary interest in the same by board members. The evidence that came out in the hearing was that there was some said the 5,000 pairs of eyeglasses sold by the employer of the appellees alone in the State for Alabama in one year, besides from the price differential chart between the two parties. I mean that the employers of these people at one time examined eyes free and sold glasses for $20.00 a pair. The members of the state association and the board members at the same time were charging $20.00 to examine eyes and sold all of the glasses. So, if you take it right down to the dollar marks in the thing, you have a proposition where you get $30,000.00 per year per man as far as the sale of eyeglasses and this is what the whole thing is about. It’s a competitive proposition that had been for 20 years.
Warren E. Burger: Thank you Mr. Cole. Thank you Mr. Billups. The case is submitted.